DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, 13-15, 17-22, 24-28 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Rofougaran (2013/0083828).
Regarding claims 21-22 and 30, Rofougaran discloses an apparatus (See fig. 3) for wireless communication of a phased array repeater (i.e. repeater using phased array antenna) (See fig. 3 and paragraph [0031]), comprising: a memory; and at least one processor coupled to the memory and configured to:5Appl. Ser. No. 16/875,896Docket No. 129025-0412UT01/192275 Response dated August 27, 2021Customer No. 123305Reply to FOA of June 30, 2021receive, from a source wireless device, a first signal 210 for a user equipment (UE) at a first frequency (i.e. EHF signal); receive, from the source wireless device, a second signal 208 including frequency tuning information for a tunable frequency synthesizer, the second signal having a different frequency range and a different radio access technology (RAT) than the first signal (i.e. the second signal is a Bluetooth signal) (See fig. 2 and paragraph [0028]); tune a variable local oscillator (LO) frequency at the tunable frequency synthesizer based on the frequency tuning information to tune a frequency separation between the 
Claims 1-2, 15 and 20 are rejected for the same reasons as set forth in claims 21-22 and 30, as method.
Regarding claim 24, Rofougaran discloses as cited in claim 21.  Rofougaran further discloses the memory and the at least one processor are further configured to receive the first signal 210 from the base station via a first link based on a first radio access technology (RAT) (i.e. EHF communication), and to receive the second signaling including the frequency tuning information is from the base station via a second link 
Claims 4 and 17 are rejected for the same reasons as set forth in claim 24, as method.
Regarding claim 25, Rofougaran discloses as cited in claim 24.  Rofougaran further discloses the first RAT comprises millimeter wave (mmW) communication (EHF communication is also known as millimeter wave (mmW) communication), and wherein the second RAT comprises Bluetooth communication (See fig. 2 and paragraph [0028]).
Claims 5 and 18 are rejected for the same reasons as set forth in claim 25, as method.
Regarding claim 26, Rofougaran discloses as cited in claim 21.  Rofougaran further discloses the phased array repeater includes one or more distributed low noise amplifiers (LNAs) and one or more distributed power amplifiers (PAs) (See fig. 3).
Claim 6 is rejected for the same reasons as set forth in claim 26, as method.
Regarding claim 7, Rofougaran discloses as cited in claim 6.  Rofougaran further discloses the phased array repeater includes a shared LNA and a shared PA (See fig. 3).
Regarding claims 27-28, Rofougaran discloses as cited in claim 21.  Rofougaran further discloses the step of filtering the first signal from the base station prior to adjusting the first frequency to the second frequency (See fig. 3).  However, Rofougaran does not mention that the at least one processor is further configured to: generate a double sideband (DSB) signal including a pair of sidebands (SSBs) by the heterodyning, wherein one of the pair of SSBs is at the second frequency; and select one sideband 
 Claims 8-10 are rejected for the same reasons as set forth in claims 27-28, as method.
Regarding claim 13, Rofougaran discloses as cited in claim 1.  Rofougaran further discloses the first signal is received via a first antenna array, wherein the signal is transmitted via a second antenna array, and wherein two or more heterodyners are 
Regarding claims 14, 19 and 31, Rofougaran discloses as cited in claims 1, 15 and 30.  Rofougaran further discloses an antenna array; and a transceiver coupled to the antenna array and the at least one processor, wherein the at least one processor is configured to transmit the first signal to the UE via the transceiver and the antenna array (See fig. 3).  However, Rofougaran does not explicitly mention that the antenna array comprises metamaterial.  Since Official Notice taken by the examiner that the use of metamaterials in antenna design, particularly for mmW antenna in this case, is known in the art; therefore, it would have been obvious to one skilled in the art to utilize metamaterials in antenna design, for the advantage of not only dramatically reducing the size of the antenna but can also improving other antenna parameters such as enhancing bandwidth, increasing gain.
Allowable Subject Matter
Claims 11-12 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 11 and 29, Rofougaran discloses as cited in claims 1 and 21.  However, Rofougaran fails to mention that the adjusting the first frequency is based on a clock at the phased array repeater and a reference clock received from the base station.
Regarding claims 12 and 29, Rofougaran discloses as cited in claims 1 and 21.  However, Rofougaran fails to mention that the frequency tuning information from the 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for a listing of cited prior arts of record.

Response to Arguments
Applicant's arguments filed 08/27/2021 have been fully considered but they are not persuasive.
The applicant mainly argued that Rofougaran fails to disclose limitation “tuning a variable local oscillator (LO) frequency at the tunable frequency synthesizer based on the frequency tuning information to tune a frequency separation between the first frequency and the second frequency; adjusting, at the phased array repeater, the first frequency of the first signal to a second frequency, wherein the first frequency is adjusted by heterodyning based on the variable LO frequency from the tunable frequency synthesizer” as in amended claim 1.  The examiner respectfully disagrees with the applicant’s argument.  In this instant case, Rofougaran does disclose tuning a variable local oscillator (LO) frequency at the tunable frequency synthesizer based on the frequency tuning information to tune a frequency separation between the first frequency and the second frequency; adjusting, at the phased array repeater, the first frequency of the first signal to a second frequency (i.e. shifting the frequency of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858. The examiner can normally be reached Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TUAN A TRAN/Primary Examiner, Art Unit 2648